ORDER

PER CURIAM.
Matthew B. Randolph (Movant) appeals from the motion court’s Judgment and Order Dismissing Movant’s Motion to Vacate, Set Aside or Correct Judgment or Sentence as Untimely (Judgment), which dismissed Movant’s pro se Rule 29.15 Motion to Vacate, Set Aside, or Correct the Judgment or Sentence alleging ineffective assistance of counsel. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The Judgment is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).